Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 05/20/2022.  Presently claims 11-26 are pending. 

Response to Arguments
Claim objections have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 05/20/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “Hitachi fails to disclose the claimed configuration. In Hitachi, the presser members 5 are connected to arms 6 that pivot about a pivot point that is offset from the presser members. The presser members 5 does not have, on each side, a respective driving region. In other words, Hitachi moves the presser members in a scissor-like manner, not evenly opposed to one another as disclosed and claimed. For at least this reason, Hitachi fails to anticipate claim 11”.
	
In responsive to this argument, the elements (figs.1, 3-9: (5)) are opposed to each other and each element one of the elements (figs.1, 3-9: (5)) having a respective driving region (figs.1, 3-9: (6)).
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14, 16, 18-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitachi (JPS6133725A attached NPL, English Machine translation).
Regarding claim 11, Hitachi discloses an apparatus configured to straighten wire ends (paragraph 13), comprising: 
a clamping apparatus (figs.5-9: (3)) configured to clamp the wire ends (fig.5: (2)) (paragraph 48), 
wherein the clamping apparatus has two clamping elements (figs.5-9: the left and right elements (3)) that are movable relative to one another between a clamping position (paragraph 48 lines 26-28) and a release position (paragraph 82 lines 6-7);
 the clamping apparatus having a pair of opposed clamping regions, wherein at least one of the clamping regions has, on each side, a respective driving region (figs.5-9: the left and right elements (3) are opposite to each other and having a respective driving region in each side); and 
a straightening apparatus (figs.1, 3-9: (5) and (6)) configured to straighten the wire ends protruding beyond the clamping apparatus and having two opposing straightening elements (fig.3: left and right elements (5)) that mesh in a comblike manner (figs.5 and 10), 
the straightening apparatus having a pair of opposed regions, wherein at least one of the regions has, on each side, a respective driving region the elements (figs.1, 3-9: (5)) are opposed to each other and each element one of the elements (figs.1, 3-9: (5)) having a respective driving region (figs.1, 3-9: (6));
wherein the two opposing straightening elements diverge from each other evenly (figs.5-7: the left and right elements (5) are diverged from each other evenly), and 
wherein the two clamping elements of the clamping apparatus are movable independent of the two opposing straightening elements of the straightening apparatus (paragraph 48 lines 4-5 and lines 21-2: the elements (5) is movables by the drive (7); while the elements (3) is movable by a cylinder).

Regarding claim 12, Hitachi discloses wherein the clamping apparatus (figs.5-9: (3)) and the straightening apparatus (figs.5-9: (5) and (6)) are arranged in two planes lying one above the other.  

Regarding claim 13, Hitachi discloses wherein the clamping apparatus (figs.5-9: (3)) and the straightening apparatus (figs.5-9: (5) and (6)) are configured to simultaneously clamp and straighten a plurality of wire ends (figs.10-11) (paragraph 82 lines 8-11).  

Regarding claim 14, Hitachi discloses wherein respective wire ends inserted in the clamping position are held in a force-fitting manner (paragraph 48 lines 26-28), and a force-fitting connection with inserted wire ends is released in the release position (paragraph 82 lines 6-7).

Regarding claim 16, Hitachi discloses wherein the two straightening elements (fig.3: left and right elements (5)) are movable relative to one another between a straightening position (paragraph 48: lines 29-34) for bending or for straightening the wire ends and a release position (paragraph 82: lines 1-2).  

Regarding claim 18, Hitachi discloses wherein the two straightening elements are configured shaped as a prism (fig.3: see the shape of the elements (5)).  

Regarding claim 19, Hitachi discloses wherein the two straightening elements are fastened releasably in the straightening apparatus (fig.5: the parts of the device 10 can be disassembled).  

Regrading claim 20, Hitachi wherein one of the straightening elements (fig.3: left and right elements (5)) and one of the clamping elements (figs.5-9: (3)) are connected to the respective actuator via tie rods (fig.10: the actuator (7) of the elements (5) having rod which is located between element (7) and (6); fig.5: the rod of the cylinder of to operate the elements (3)) .

Regarding claim 21, Hitachi discloses wherein the wire ends are enameled copper wires of a coil arrangement of an electric motor.
The apparatus of Hitachi is capable and structured perform wherein the wire ends are enameled copper wires of a coil arrangement of an electric motor;
The claim is drawn only to an apparatus;
Since a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).

Regarding claim 22, Gubitose disclose wherein the clamping figs.5-9: (3))and the straightening apparatus (figs.5-10: left and right elements (5)) completely surround the wire ends.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosesd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JPS6133725A attached NPL, English Machine translation) in view of Eita (JP2008205349A attached NPL, English Machine translation).
Regarding claim 15, Hitachi discloses wherein the two clamping elements (figs.5-9: (3)) are connected to an actuator and are movable transversely with respect to an axis of the wire ends.
Hitachi does not disclose wherein the two clamping elements are each connected to an actuator.

Eita disclose an apparatus configured to straighten wire ends (paragraph 10), comprising: 
a clamping apparatus (figs.1-3 and 10: (2)) configured to clamp the wire ends (paragraph 82), 
wherein the clamping apparatus has two clamping elements (fig.3: (233) and (224)) that are movable relative to one another between a clamping position and a release position (paragraphs 151-169); and 
a straightening apparatus (figs.1, 4 and 10: (3)) configured to straighten the wire ends protruding beyond the clamping apparatus and having two opposing straightening elements (fig.4: (343) and (344)) that mesh in a comblike manner (fig.8), 
wherein the two opposing straightening elements diverge from each other evenly, and 
wherein the two clamping elements (fig.3: (233) and (224)) of the clamping apparatus are movable independent of the two opposing straightening elements of the straightening apparatus (paragraphs 151-169: the actuator (232) for driving element (233) and the actuator (223) for driving element (224));
wherein the two clamping elements (fig.3: (233) and (224)) are each connected to an actuator and are movable transversely with respect to an axis of the wire ends.

Both of the prior arts of Hitachi and Eita are related to an apparatus configured to straighten wire ends;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the actuator of the the two clamping elements of the apparatus of Hitachi by two actuators as taught by Eita thereby having the two clamping elements are each connected to an actuator and are movable transversely with respect to an axis of the wire ends, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bowden (US3941165A) in view of Hitachi (JPS6133725A attached NPL, English Machine translation).

Regarding claim 11, Bowden discloses an apparatus configured to straighten wire ends (abstract), comprising: 
a carrier (fig.6) configured to hold a plurality of straightening apparatuses (40 and 42) (col.3 lines 38-45);

Bowden does not disclose a clamping apparatus configured to clamp the wire ends, wherein the clamping apparatus has two clamping elements that are movable relative to one another between a clamping position and a release position; the clamping apparatus having a pair of opposed clamping regions, wherein at least one of the clamping regions has, on each side, a respective driving region; and a straightening apparatus configured to straighten the wire ends protruding beyond the clamping apparatus and having two opposing straightening elements that mesh in a comblike manner, the straightening apparatus having a pair of opposed regions, wherein at least one of the regions has, on each side, a respective driving region, wherein the two opposing straightening elements diverge from each other evenly, and wherein the two clamping elements of the clamping apparatus are movable independent of the two opposing straightening elements of the straightening apparatus.

Hitachi teaches an apparatus configured to straighten wire ends (paragraph 13), comprising: 
a clamping apparatus (figs.5-9: (3)) configured to clamp the wire ends (fig.5: (2)) (paragraph 48), 
wherein the clamping apparatus has two clamping elements (figs.5-9: the left and right elements (3)) that are movable relative to one another between a clamping position (paragraph 48 lines 26-28) and a release position (paragraph 82 lines 6-7);
 the clamping apparatus having a pair of opposed clamping regions, wherein at least one of the clamping regions has, on each side, a respective driving region (figs.5-9: the left and right elements (3) are opposite to each other and having a respective driving region in each side); and 
a straightening apparatus (figs.1, 3-9: (5) and (6)) configured to straighten the wire ends protruding beyond the clamping apparatus and having two opposing straightening elements (fig.3: left and right elements (5)) that mesh in a comblike manner (figs.5 and 10), 
the straightening apparatus having a pair of opposed regions, wherein at least one of the regions has, on each side, a respective driving region the elements (figs.1, 3-9: (5)) are opposed to each other and each element one of the elements (figs.1, 3-9: (5)) having a respective driving region (figs.1, 3-9: (6));
wherein the two opposing straightening elements diverge from each other evenly (figs.5-7: the left and right elements (5) are diverged from each other evenly), and 
wherein the two clamping elements of the clamping apparatus are movable independent of the two opposing straightening elements of the straightening apparatus (paragraph 48 lines 4-5 and lines 21-2: the elements (5) is movables by the drive (7); while the elements (3) is movable by a cylinder).

Both of the prior arts of Bowden and Hitachi are related to an apparatus configured to straighten wire ends;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace each one of the straightening apparatuses (40 and 42) of the apparatus of Bowden by a clamping apparatus configured to clamp the wire ends, wherein the clamping apparatus has two clamping elements that are movable relative to one another between a clamping position and a release position; the clamping apparatus having a pair of opposed clamping regions, wherein at least one of the clamping regions has, on each side, a respective driving region; and a straightening apparatus configured to straighten the wire ends protruding beyond the clamping apparatus and having two opposing straightening elements that mesh in a comblike manner, the straightening apparatus having a pair of opposed regions, wherein at least one of the regions has, on each side, a respective driving region, wherein the two opposing straightening elements diverge from each other evenly, and wherein the two clamping elements of the clamping apparatus are movable independent of the two opposing straightening elements of the straightening apparatus as taught by Hitachi for the purpose of improving the straitening device by adding structure to secure and straighten the wire ends, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 23, Bowden discloses an annular carrier (fig.6) configured to hold three straightening apparatuses (col.3 lines 38-45);
Hitachi teaches the clamping (figs.5-9: (3)) and straightening apparatuses (figs.1, 3-9: (5) and (6)).  
Therefore, the modification of the Hitachi in view of Gubitose teaches the limitations of claim 23.

Regarding claim 24, Bowden discloses wherein the three straightening apparatuses (fig.6: (40) and (42)) are offset from one another by about 1200 (fig.6)
Hitachi teaches the clamping (figs.5-9: (3)) and straightening apparatuses (figs.1, 3-9: (5) and (6)).  
Therefore, the modification of the Bowden in view of Hitachi teaches the limitations of claim 24.

Claims 17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JPS6133725A attached NPL, English Machine translation) in view of Gubitose (US4106532A).
Regarding claim 17, Hitachi discloses the clamping apparatus (figs.5-9: (3)) for clamping the wire ends and the straightening apparatus (figs.1, 3-9: (5) and (6)) for straightening the wire ends protruding beyond the clamping apparatus are movable transversely with respect to an axis of the wire ends.
Hitachi does not disclose wherein the two straightening elements are each connected to an actuator

Gubitose teaches an apparatus configured to straighten wire ends (abstract), comprising: 
a clamping apparatus (fig.2: left and right elements (57)) configured to clamp the wire ends (fig.3: (20)) (col.3 lines 1-4); and 
a straightening apparatus configured to straighten the wire ends protruding beyond the clamping apparatus and having two opposing straightening elements (fig.1: (42) and (28)) that mesh in a comblike manner (col.2 lines 48-61)), 
wherein the two opposing straightening elements diverge from each other evenly (figs.1-2: the movement of the Jaws (20) and (40)) (co.3 lines 5-10).
wherein the two straightening elements (fig.1: (42) and (28)) are each connected to a respective actuator (fig.1: (60)), 
Both of the prior arts of Hitachi and Gubitose are related to an apparatus configured to straighten wire ends;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the actuator of the straightening elements of the apparatus of Hitachi by two actuators as taught by Gubitose, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regrading claim 25, Gubitose teaches the two straightening elements (fig.1: (42) and (28)) are each connected to a respective actuator (fig.1: (60)), the actuators are arranged perpendicularly with respect to an axis of the wire ends and the straightening elements (fig.1: (42) and (28)) move perpendicularly with respect to the axis of the wire ends along a longitudinal axis of the actuators (fig.1: (60));
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the configuration of the actuator and the two straightening elements of the apparatus of Hitachi by the two straightening elements are each connected to a respective actuator, the actuators are arranged perpendicularly with respect to an axis of the wire ends and the straightening elements move perpendicularly with respect to the axis of the wire ends along a longitudinal axis of the actuators as taught by Gubitose, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regrading claim 26, Gubitose teaches an adjusting screw for setting a respective stop for the clamping apparatus and the straightening apparatus (fig.1: left and right element (60)) (co.3 lines 5-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hitachi to have an adjusting screw for setting a respective stop for the clamping apparatus and the straightening apparatus as taught by Gubitose in order to process different size of part, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725